DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Savit on 9/23/2021.
The application has been amended as follows: 
 In Claims 1, 11, 19 and 27 it should be

      computing a coherent channel frequency (CCF) response of the second tone of the second RF signal by adjusting [[a]] the phase of the CGR of the second tone of the first RF signal by the phase offset



Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has not found any prior art that would render obvious the claim limitations directed to “determining a phase offset between a phase of the CGR of the second tone of a first RF signal of the plurality of RF signals, and a phase of the CGR of the first tone of a second RF signal of the plurality of RF signals;
computing a coherent channel frequency (CCF) response of the second tone of the second RF signal by adjusting a phase of the CGR of the second tone of the first RF signal by the phase offset; and
executing, by a processor, a signal paths calculation algorithm using the CCF response of the second tone of the second RF signal to determine an angle of arrival or a time of arrival of the first RF signal in a multi-path environment”.

  The closest art found during the search is US 6331837 B1 and DE 102019132072 A1. Which talk about determination of the time of arrival of the signals, but they however do not teach the above-mentioned limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA H SERAYDARYAN/Examiner, Art Unit 3648                    

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648